NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

    DULCE MONTES-DE OCA PEREZ,
                                              No. 20-70107
    et al,
                                              Agency Nos. A208-593-095
               Petitioners,                              A208-593-096
                                                         A208-593-097

                                              MEMORANDUM*
    v.

    MERRICK GARLAND, Attorney
    General,

              Respondent.


                            On Petition for Review of a
                       Final Order of the Immigration Judge

                               Submitted July 9, 2021**
                                 Pasadena, California

Before: WATFORD and BUMATAY, Circuit Judges, and FREUDENTHAL, ***
District Judge

*
      This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
**
      The panel unanimously concludes that this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
***
       The Honorable Nancy D. Freudenthal, United States District Judge for the
District of Wyoming, sitting by designation.

                                          1
         Dulce Montes-De Oca Perez and her two children (collectively “Petitioner”1)

appeal a final order of the Board of Immigration Appeals (BIA) dismissing their

appeal of a decision by an Immigration Judge (IJ) denying Petitioner’s application

for asylum. We have jurisdiction under 8 U.S.C. § 1252 and we deny the petition.

         Petitioner challenges the agency’s determination that her proposed social

groups were circular. Petitioner also challenges the determination that she failed to

prove membership in her social groups and that the Mexican government was unable

or unwilling to protect her. We review the agency’s legal conclusions de novo and

findings of fact for substantial evidence. Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009); see 8 U.S.C. § 1252(b)(4)(B).

         Petitioner’s social groups are all premised on the inability of a Mexican

woman to leave a domestic relationship. Petitioner argues inability to leave based

on financial dependence which she claims is supported by the Mexico 2016 Human

Rights Report discussing gender wage discrimination and her expert’s declaration.

Petitioner testified she left her abuser approximately twelve times, but voluntarily

returned because of pity and affection, not because of financial dependence or

economic abuse. General reports and declarations from expert witnesses do not

substitute for Petitioner’s own explanation of her motives for repeatedly leaving and



1
    The children are derivative beneficiaries of their mother’s asylum application.
                                            2
returning to her abuser. On the record presented, the BIA correctly concluded

Petitioner failed to prove membership in her proposed social groups. We need not

address Petitioner’s circularity argument.

      Petitioner suffered abuse from a private actor she did not report. Petitioner’s

primary reason for not contacting the police was that she believed the police would

do nothing. In at least two instances, though, others called the police who arrived,

but Petitioner still did nothing to seek protection from the abuse. While Petitioner

need not report abuse to the authorities, her failure to do so simply because she

believed the police would do nothing is not sufficient to “demonstrate that a

country’s laws or customs effectively deprive the petitioner of any meaningful

recourse to governmental protection” or “convincingly establish that [going to the

authorities] would have been futile or would have subjected [Petitioner] to further

abuse.” Rahimzadeh v. Holder, 613 F.3d 916, 921–922 (9th Cir. 2010) (simplified).

The passages of the Human Rights Report that Petitioner cites regarding this issue

do not compel the contrary conclusion.

      Finally, Petitioner misreads Niz-Chavez v. Garland, ___ U.S. ___, 141 S. Ct.

1474 (2021), as invalidating her removal proceedings. As in Pereira v. Sessions,

___ U.S. ___, 138 S. Ct. 2105 (2018), Niz-Chavez interprets 8 U.S.C. § 1229(a)(1),

which only concerns the stop-time rule. Immigration court jurisdiction, by contrast,

is governed by federal regulation, which “does not require that the time and date of

                                         3
proceedings appear in the initial notice.” Karingithi v. Whitaker, 913 F.3d 1158,

1160 (9th Cir. 2019).

      PETITION DENIED.




                                       4